EXHIBIT 10.2


ACQUISITION AGREEMENT

30 DC, INC.

AND


NETBLOO MEDIA, LTD

This AGREEMENT, dated as of June 15, 2015 (the "Agreement"), by and among 30DC,
Inc.(“DC”), a Maryland Corporation, including its subsidiary 30, DC, Inc., a
Delaware Corporation, and Netbloo Media, LTD, (“NBM”) an Hong Kong Corp.,
hereafter referred to as ("NBM"), and is a party to this Agreement.

WHEREAS, DC , and NBM desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition and also to
prescribe various conditions to the Acquisition; and

WHEREAS, the Board of Directors of DC and manager of NBM have approved the
Acquisition of certain assets of DC by NBM described on Exhibit A, as being in
the best interests of each party for the consideration as hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound hereby, the parties do
hereby agree as follows:


ARTICLE I: THE CONSIDERATION

SECTION 1.01. Consideration/Acquisition; Effective Time

The Acquisition shall become complete (“Closing”) upon the delivery of the
transaction documents sufficient to convey assets described on Exhibit A from DC
to NBM, duly executed upon the exchange of the following consideration:

A total of 6,743,681 shares of restricted common stock of DC shall be conveyed
by NBM to DC, free and clear of all liens and encumbrances whatsoever.

The parties agree that the effective date (“Effective Date”) of the transaction
herein shall be May 15, 2015 which was the date of agreed terms and all economic
benefits and obligations shall be calculated starting on that date.

SECTION 1.02. Effects of the Acquisition

At Closing by virtue of the Acquisition, NBM, shall acquire the assets of IM
Training listed on Exhibit A, from DC in exchange for 6,743,681 shares of common
stock in DC. Assets to be acquired will include all assets, tangible or
intangible, including content library, required or used

-1-




--------------------------------------------------------------------------------

to operate IM Training. Intangible property shall include, but not be limited
to, web sites and domain names, blogs, social media such as Facebook, LinkedIn
and Twitter, files and source code, software, trademarks, trade names, brand
names, goodwill, customer lists, e-mail and any other contact lists, operating
manuals, technology plans, applications, contracts, warranties, leases, rights,
arrangements and other assets. NBM shall have full use of existing content as
part of the IM Training library. DC will receive proceeds from IM Training
through the Effective Date net of refunds applicable to any such sales. For any
subscription products included in IM Training, proceeds received by DC through
the Effective Date shall be property of DC and NBM shall assume deliverability
of services subsequent to that date. Any collections by DC subsequent to the
Effective Date for IM Training will be remitted to the NBM. NBM will be liable
for operating expenses of IM Training subsequent to the Effective Date including
but not limited to development costs, support, cloud-based storage fees and
telephone expenses. Any expenses paid by DC prior to Effective Date shall not be
reimbursable even if they benefit beyond the Effective Date.


ARTICLE II: THE CLOSING

SECTION 2.01 Closing.

Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article VIII, and subject to
the satisfaction or waiver of the conditions set forth in Article VI, the
Closing of the Acquisition shall take place as soon as reasonably practicable
(but in no event on written notice of less than two (2) business days) after all
of the conditions set forth in Article VI are satisfied or, to the extent
permitted there under, waived, at the offices of DC or at such other time and
place as may be agreed to in writing by the parties hereto (the date of such
Closing being referred to herein as the "Closing Date").


ARTICLE III REPRESENTATIONS AND WARRANTIES OF DC

Except as set forth in the applicable section of the disclosure schedule
delivered by DC prior to the execution of this Agreement (the "DC Disclosure
Schedule"), DC represents and warrants as follows

SECTION 3.01 Organization of DC; Authority.

DC is an Entity duly organized, validly existing and in good standing under the
laws of the State of Maryland. DC has all requisite corporate power and
corporate authority to enter into the transaction documents to which it is a
party, to consummate the transactions contemplated hereby and thereby, to own,
lease and operate its properties and to conduct its business. Subject to the
receipt of its board of director's approval, the execution, delivery and
performance by DC of the transaction documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of DC, including,
without limitation, the approval of the board of directors of DC.

SECTION 3.02 No Violation; Consents and Approvals.

The execution and delivery by DC of the transaction documents does not, and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms hereof and

-2-




--------------------------------------------------------------------------------

thereof will not, conflict with or result in any violation of or default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, (a) the terms and conditions or provisions of the certificate of
incorporation or by-laws of DC (b) any Law applicable to DC or the property or
assets of DC, or (c) give rise to any right of termination, cancellation or
acceleration under, or result in the creation of any lien upon any of the
properties of DC under any contract to which DC is a party or by which DC or any
assets of DC may be bound, except, in the case of clauses (b) and (c), for such
conflicts, violations or defaults which are set forth in Section 3.04 of the DC
Disclosure Schedule and as to which requisite waivers or consents will have been
obtained prior to the Closing or which, individually or in the aggregate, would
not have a material adverse effect on DC. No Governmental Approval is required
to be obtained or made by or with respect to WVR in connection with the
execution and delivery of this Agreement or the consummation by DC of the
transactions contemplated hereby.

SECTION 3.03 Litigation; Compliance with Laws.

(a) There are: (i) no claims, actions, suits, investigations or proceedings
pending or, to the knowledge of DC, threatened against, relating to or affecting
DC, the business, the assets, or any employee, officer, director, stockholder,
or independent contractor of DC in their capacities as such, and (ii) no orders
of any Governmental Entity or arbitrator outstanding against DC, the business,
the assets, or any employee, officer, director, stockholder, or independent
contractor of DC in their capacities as such, or that could prevent or enjoin,
or delay in any respect, consummation of the transactions contemplated hereby.
(b) DC has complied and is in compliance in all material respects with all laws
applicable to DC, its business or its assets. Neither DC has received notice
from any Governmental Entity or other Person of any material violation of law
applicable to DC, its business or assets. DC has obtained and holds all required
Licenses (all of which are in full force and effect) from all Government
Entities applicable to DC, its business or their assets. No violations are or
have been recorded in respect of any such license and no proceeding is pending,
or, to the knowledge of DC, threatened to revoke or limit any such license.

SECTION 3.04 Liens and Encumbrances upon Assets being Conveyed.

Except as set forth in the applicable section of the disclosure schedule
delivered to NBM prior to the execution of this Agreement (the "Disclosure
Schedule"), DC represents and warrants to NBM as follows:

DC represents there are no outstanding: (i) options, or other rights to purchase
the Assets described on Exhibit A; or (ii) contracts, commitments, agreements,
understandings or arrangements of any kind relating to any equity ownership of
the Assets described on Exhibit A. There is no outstanding right, lien, security
agreement, option or other agreement of any kind to purchase or otherwise to
receive from DC, or any interest holder of DC, any ownership or Pledge of the
Assets described on Exhibit A.

 

-3-




--------------------------------------------------------------------------------

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF NBM

SECTION 4.01 Organization of Netbloo Media, LTD; Authority.

NBM is a Corp. duly organized, validly existing and in good standing under the
laws of the Hong Kong NBM is duly qualified or licensed to do business as a
Foreign Entity and is in good standing in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary, except where the failure to obtain
such qualification or license would not, individually or in the aggregate, have
a material adverse effect. NBM has heretofore delivered or made available
complete and correct copies of the certificate of incorporation and Bylaws of
NBM, the minute books, and membership interest records of NBM as in effect as of
the date of this Agreement.

SECTION 4.02 Representations and Warranties

Except as set forth in the applicable section of the disclosure schedule
delivered to DC prior to the execution of this Agreement (the "Disclosure
Schedule"), NBM represents and warrants to DC as follows:

NBM represents there are no outstanding: (i) options, or other rights to
purchase the shares of DC being exchanged to DC; or (ii) contracts, commitments,
agreements, understandings or arrangements of any kind relating to any equity
ownership of the shares of 30DC. There is no outstanding right, lien, security
agreement, option or other agreement of any kind to purchase or otherwise to
receive from NBM, or any interest holder of NBM, any ownership or Pledge of the
shares of 30DC and there is no claim in Bankruptcy affecting the 30DC shares.

SECTION 4.03 No Violation; Consents and Approvals.

The execution and delivery of the transaction documents does not, and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms hereof and thereof will not conflict with, or result in any
violation of or default (or an event which, with notice or lapse of time or
both, would constitute a default) under, (a) any laws applicable or the property
or assets of NBM, or (b) give rise to any right of termination, cancellation or
acceleration under, or result in the creation of any lien upon any of the
properties of NBM under any contracts to which NBM is a party or by which NBM or
any of its assets may be bound. No Governmental Approval is required to be
obtained or made by or with respect to NBM in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except where the failure to obtain such Governmental Approval would not,
individually or in the aggregate, have a material adverse effect on NBM.

SECTION 4.04 Litigation; Compliance with Laws.

(a) There are: (i) no claims, actions, suits, investigations or proceedings
pending or threatened against, relating to or affecting NBM, its business, its
assets, or any employee, officer, director, stockholder, or independent
contractor of NBM in their capacities as such, and (ii) no orders of any
Governmental Entity or arbitrator are outstanding against NBM, its business, its
assets, or any employee, officer, director, interest holder , or independent
contractor of NBM in their capacities as such, or that could prevent or enjoin,
or delay in any respect, consummation of the transactions contemplated hereby.
(b) NBM shall have complied and are in compliance in all material respects with
all laws applicable to NBM, its business or its assets. Parties have not
received notice from any  

-4-




--------------------------------------------------------------------------------

Governmental Entity or other Person of any material violation of law applicable
to NBM, its business or its assets. NBM has obtained and holds all required
licenses (all of which are in full force and effect) from all Government
Entities applicable to it, its business or its assets. No violations are or have
been recorded in respect of any such license and no proceeding is pending, or
threatened to revoke or limit any such License.


ARTICLE V: AGREEMENTS

SECTION 5.01 Access to Information.

NBM agrees to provide DC with access to the invoices issued by NBM to DC for
services rendered over the past years if not already provided

SECTION 5.02 Legal Conditions to Acquisition; Reasonable Efforts.

Not necessary for the purchaser NBM.and to this transaction

SECTION 5.03 Tax Matters.

No representation is made that this is a non-taxable transaction.


ARTICLE VI: CONDITIONS OF THE ACQUISITION

SECTION 6.01 Conditions to Each Party's Obligation to Effect the Acquisition.

The respective obligations of each party to effect the Acquisition and the other
transactions contemplated herein shall be subject to the satisfaction at or
prior to the Effective Time of the following conditions, any or all of which may
be waived, in whole or in part to the extent permitted by applicable law:

(a) No Injunctions or Restraints. No governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, execution order, decree, injunction or other order
(whether temporary, preliminary or permanent) which is in effect and which
materially restricts, prevents or prohibits consummation of the Acquisition or
any transaction contemplated by this Agreement; provided, however, that the
parties shall use their reasonable commercial efforts to cause any such decree,
judgment, injunction or other order to be vacated or lifted.

SECTION 6.02 Additional Conditions of Obligations of DC.

The obligations of DC to effect the Acquisition and the other transactions
contemplated by this Agreement are also subject to the satisfaction at or prior
to the Closing Date of the following additional conditions unless waived by DC:

(a) Representations and Warranties. The representations and warranties of NBM
set forth in this Agreement shall be true and correct in all material respects
(except for those representations and warranties qualified by materiality, which
shall be true and correct in all respects) as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date, except as
otherwise contemplated by this Agreement.  

-5-




--------------------------------------------------------------------------------

(b) Performance of Obligations of NBM. NBM shall have performed in all material
respects all conditions, covenants, agreements and obligations required to be
performed by it under this Agreement at or prior to the Closing Date. (c) Third
Party Consents. NBM shall have obtained all consents and approvals, required to
be obtained prior to or at the Closing Date, from a majority of its shareholders
third parties or governmental and regulatory authorities in connection with the
execution, delivery and performance by NBM of this Agreement and the
consummation of the transactions contemplated hereby. (d) No Governmental Order
or Other Proceeding or Litigation. No order of any Governmental Entity shall be
in effect that restrains or prohibits the transactions contemplated hereby and
by the other Transaction Documents, and no suit, action or other proceeding by
any Governmental Entity shall have been instituted or threatened which seeks to
restrain or prohibit the transactions contemplated hereby or thereby.

(e) Deliveries.

At the Closing, NBM shall have delivered to DC:

A certificate for 13,487,363 shares of restricted common stock of DC duly
endorsed with signature guaranteed stock powers, free and clear of liens and
encumbrances, of any type. DC will issue a new certificate for 6,743,682 shares
of restricted common stock of DC, the difference of 6,743,681 shares is the
consideration for the transactions herein.

SECTION 6.03 Additional Conditions of Obligations of NBM.

The obligation to effect the Acquisition and the other transactions contemplated
by this Agreement is also subject to the satisfaction at or prior to the Closing
Date of the following additional conditions unless waived by NBM.

(a) Representations and Warranties. The representations and warranties of DC set
forth in this Agreement shall be true and correct in all material respects
(except for those representations and warranties qualified by materiality) as of
the date of this Agreement and as of the Closing Date as though made on and as
of the Closing Date, except as otherwise contemplated by this Agreement. (b)
Performance of Obligations of DC. DC shall have performed in all material
respects all conditions, covenants, agreements and obligations required to be
performed by them under this Agreement at or prior to the Closing Date. (c) No
Governmental Order or Other Proceeding or Litigation. No order of any
Governmental Entity shall be in effect that restrains or prohibits the
transactions contemplated hereby and by the other transaction documents, and no
suit, action or other proceeding by any Governmental  

-6-




--------------------------------------------------------------------------------

Entity shall have been instituted or threatened which seeks to restrain or
prohibit the transactions contemplated hereby or thereby.


ARTICLE VII: ADDITIONAL AGREEMENTS

Revised Contractor Agreement: Existing contractor agreement between the parties
is terminated. NBM specific contract terms detailed in the revised contractor
agreement.

Technology Management: Appropriate acceptable technology IP management and
security practices will be adopted for DC owned IP, development team management
and related matters. For the sake of clarity but not limited to, DC will be
provided with complete authorized access to all technical and marketing
information relating to the technologies it owns.


ARTICLE VIII: NON-SOLICITATION, NON-INTERFERENCE, NONDISPARAGEMENT

Both parties are subject to a reciprocal two-years non-interference provision
covering existing customers, employees, suppliers and technology of the IM
Training and DC Businesses. For NBM, restrictions this includes prohibition on
copying the magcast platform and app, the new blogger app platform and app, or
creating a directly competing product, working, for or with, or aiding in any
way, a competitor to such products.

NBM is free to engage in any other business activity, developing any other
application, platform, website, product or training.


ARTICLE IX: CONFIDENTIALITY

Both parties have been in a position to learn confidential information,
including but not limited to, i) any marketing strategies, plans, financial
information, or projections, operations, sales estimates, business plans and
performance results relating to the past, present or future business activities
of such party, its affiliates, subsidiaries and affiliated companies; (ii) plans
for products or services, and customer or supplier lists; (iii) any scientific
or technical information, invention, design, process, procedure, formula,
improvement, technology or method; (iv) any concepts, reports, data, know-how,
works-in-progress, designs, development tools, specifications, computer
software, source code, object code, flow charts, databases, inventions,
information and trade secrets; and (v) any other information that should
reasonably be recognized as confidential information (“Confidential
Information”) about the other party’s business. Confidential Information does
not include information that is or becomes publicly available through no fault
of or failure to act by the party in breach of this Agreement or is required to
be disclosed in a judicial or administrative proceeding, or is otherwise
requested or required to be disclosed by law or regulation.

 

Both parties acknowledge that the Confidential Information is of a unique and
valuable character and the unauthorized dissemination of the Confidential
Information would destroy or diminish the value of such information. The damages
would be impossible to calculate,

 

-7-


--------------------------------------------------------------------------------

preventing the dissemination of any Confidential Information in violation of the
terms hereof. Such injunctive relief shall be in addition to any other remedies
available, whether at law or in equity. In the event of litigation or other
legal action, including injunctive relief, the prevailing party shall be
entitled to recover reasonable attorney’s fees and expenses.


ARTICLE X: DC OTHER REQUIREMENTS

DC will provide the NBM all business records of IM Training including customer
and subscription records.

DC to provide NBM with access to code for all technology utilized for IM
Training which it does not already have.

DC to provide list of all past and current IM Training customers which NBM does
not already have.

DC will provide list of all infusionsoft contacts to NBM


ARTICLE XI: NBM OTHER REQUIREMENTS

During the period not exceeding 6 months from the Effective Date, NBM will:

a) provide reasonable assistance to DC in determining cost allocations and other
relevant information required for DC to prepare pro forma financial statements
of past results computed as if the transaction occurred prior to the period(s)
for which the pro forma financial statements are being prepared;

b) provide reasonable assistance to Marillion Partnership in running a beta test
for 30DC's Blogger Product to prepare for the product launch;

c) use its best efforts to launch, run and manage two promotions aimed at
generating revenue in the order of $600,000, the proceeds of which, net of all
expenses including but not limited to affiliate commissions, will be paid to DC.
These promotions being:

i. a MagCast promotion aimed at generating revenue in the order of $100,000; and

ii. a Blogger Product launch following completion of the Blogger Product beta
test revenue in the order of $500,000.

d) provide reasonable assistance as is proper and advisable in the transfer of
IM Training and closing of the Marillion Sale;

e) provide reasonable assistance to DC as is practical under the circumstances,
in establishing a support function for existing business; and

f) provide reasonable assistance to DC as is practical under the circumstances,
in establishing a development team for existing business.

 

-8-




--------------------------------------------------------------------------------


ARTICLE XII: TRANSITION ITEMS

Parties will work with each other to achieve a smooth transition with the goal
of limiting any subscription losses and limiting negative impact on DC from
changes due to transaction herein and simultaneous Marillion Sale.

During the period not exceeding 6 months from the Effective Date, the Parties
will develop an agreed plan for technology management, and subject to DC
providing necessary resources including contractor hours for the documentation
process, NBM will provide reasonable assistance to DC as is practical under the
circumstances to put in place procedures consistent with standard operating
procedures at technology companies including documenting development activities
and regular periodic reporting to the CEO and DC Board of Directors ("Board") on
the status of current and planned development activities.


ARTICLE XIII TERMINATION

SECTION 13.01 Termination.

This Agreement may be terminated at any time prior to Closing, as set forth
below:

(a) by mutual consent; or (b) by DC upon written notice to NBM, if: any
condition to the obligation of DC to close contained in Article VI hereof has
not been satisfied by 60 days after date hereof (the "End Date") (unless such
failure is the result of DC' breach of any of its representations, warranties,
covenants or agreements contained herein) or (c) upon written notice to DC by
NBM, if any condition to the obligation to close by NBM contained in Article VI
hereof has not been satisfied by the End Date (unless such failure is the result
of a breach of any of its representations, warranties, covenants or agreements
contained herein);


ARTICLE XIV: SURVIVAL OF REPRESENTATIONS AND WARRANTIES

None of the representations and warranties of the parties set forth in this
Agreement shall survive the Closing. Following the Closing Date with respect to
any particular representation or warranty, no party hereto shall have any
further liability with respect to such representation and warranty. None of the
covenants, agreements and obligations of the parties hereto shall survive the
Closing.

-9-




--------------------------------------------------------------------------------


 


ARTICLE XV: MISCELLANEOUS  

SECTION 15.01 Notices.

All notices, requests and other communications to any party hereunder shall be
in writing (including telecopy, telex or similar writing) and shall be deemed
given or made as of the date delivered, if delivered personally or by telecopy
(provided that delivery by telecopy shall be followed by delivery of an
additional copy personally, by mail or overnight courier), one day after being
delivered by overnight courier or three days after being mailed by registered or
certified mail (postage prepaid, return receipt requested), to the parties at
the following addresses:

If to DC to: Theodore A. Greenberg, CFO, 30DC, Inc., 80 Broad Street, 5th Floor,
New York, NY 10004, Tel: 212-962-4400, Fax: 212-962-4422, E-Mail:
ted.greenberg@30dcinc.com

If to NBM to: Jonathan Lint, Netbloo Media Ltd, RMA./7F China Overseas Building,
139 Henessy Road, Wanchai, Hong Kong, E-Mail: john@netbloomedia.com

SECTION 10.02 Amendment; Waiver.

This Agreement may be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may be given, provided that the same
are in writing and signed by or on behalf of the parties hereto.

SECTION 10.03 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided that
no party shall assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the written consent of the other party
hereto.

SECTION 15.04 Governing Law.

This Agreement shall be construed in accordance with and governed by the law of
the State of Delaware without regard to principles of conflict of laws.

SECTION 15.05 Waiver of Jury Trial.

Each party hereto hereby irrevocably and unconditionally waives any rights to a
trial by jury in any legal action or proceeding in relation to this Agreement
and for any counterclaim therein.

SECTION 15.06 Consent to Jurisdiction.

Each of the Parties hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any court of the State of New York or any Federal
court sitting in New York for purposes of any suit, action or other proceeding
arising out of this Agreement and the Transaction Documents (and agrees not to
commence any action, suit or proceedings relating hereto or thereto except in
such courts). Each of the Parties agrees that service of any process, summons,
notice or document pursuant to the laws of the State of New York and on the
individuals designated in Section 10.01 shall be effective service of process
for any action, suit or proceeding brought against it in any such court.

-10-


--------------------------------------------------------------------------------

SECTION 15.07 Counterparts; Effectiveness.

Facsimile transmissions of any executed original document and/or retransmission
of any executed facsimile transmission shall be deemed to be the same as the
delivery of an executed original. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 15.08 Entire Agreement; No Third Party Beneficiaries; Rights of
Ownership.

Except as expressly provided herein, this Agreement (including the documents and
the instruments referred to herein) constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. Except as expressly
provided herein, this Agreement is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder. The parties hereby
acknowledge that no person shall have the right to acquire or shall be deemed to
have acquired shares of common stock of the other party pursuant to the
Acquisition until consummation thereof.

SECTION 15.09 Headings.

The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

SECTION 15.10 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises under any provision of this Agreement, this Agreement
shall be construed as if drafted jointly by the parties thereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

SECTION 15.11 Severability.

If any term or other provision of this Agreement is invalid, illegal or
unenforceable, all other provisions of this Agreement shall remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a manner that is materially adverse to
any party.

-11-


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acquisition Agreement to
be duly executed as of the day and year first above written.


30DC, INC.  

30DC, Inc./Netbloo Media, Ltd/IM Training Acquisition Agreement

By: /s/


ITS: CHAIRMAN/CEO JUL 21, 2015

 


NETBLOO MEDIA, LTD

By: /s/


ITS: DIRECTOR




-12-



--------------------------------------------------------------------------------

EXHIBIT A

Businesses & Training Programs Included In Transaction

Market Pro Max

Ultimate Product System

Tribe Formula

Digital Traffic Secrets

 Sales Video Blueprint

Digital Success Bootcamp

Facebook Traffic Master Class

Facebook Traffic Ignition